Case 2:19-cv-00024-SEH Document 60 Filed 06/01/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,
Vs.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE
COMPANY LIMITED; THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO VARIOUS
POLICY NUMBERS; AND, THE
TRAVELERS INDEMNITY
COMPANY OF AMERICA,

Defendants. -

 

 

 

No. CV 19-24-BU-SEH

ORDER

' Policy Numbers NO4NZ00790, N05NZ16950, NO6NZ16880, and NO7NZ18290.
Case 2:19-cv-00024-SEH Document 60 Filed 06/01/20 Page 2 of 3

On December 12, 2019, Plaintiff filed a Third Amended Complaint for
Declaratory Judgment and Demand for Jury Trial.” On January 6, 2020, Defendant
Employers Mutual Casualty Company (“Employers”) filed an answer, two
counterclaims against Plaintiff, three cross-claims against Defendant Sentinel
Insurance Company Limited (“Sentinel”), and one cross-claim against Sentinel,
Defendant Those Certain Underwriters of Lloyd’s of London Subscribing to
Various Policy Numbers (“Lloyd’s”), and Defendant The Travelers Indemnity
Company of America (“Travelers”).

On January 17, 2020, Travelers filed an Answer and Jury Demand‘ to the
Third Amended Complaint for Declaratory Judgment and Demand for Jury Trial,’
which did not include a response to the cross-claim of Employers filed January 6,
2020.° Plaintiff, Sentinel, and Lloyd’s answered Employer’s counterclaims and

cross-claims.’

 

? Doc. 48.

> See Doc. 52 at 21-28.
“Doc. 55.

* Doc. 48.

® See Doc. 52 at 27-28.

7 See Docs. 56, 57, and 58.
Case 2:19-cv-00024-SEH Document 60 Filed 06/01/20 Page 3 of 3

ORDERED:

Travelers shall forthwith file an answer to the cross-claim of Employers,
denominated as: “Count Six—Cross-Claim (against Sentinel, Lloyd’s, Travelers):
Equitable Subrogation/Subrogation.”®

S
DATED this _/day of June, 2020.

gen g Aroclor

“SAM E. HADDON
United States District J sdge.

 

 

® Doc. 52 at 27.
